DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Datta et al. (US 20110208056).
Regarding claim 20, Datta et al. teach (Fig. 6) an ultrasound system (10) for quantification of blood flow, the system comprising:
a transmit beamformer (12) configured to generate waveforms for transmit events (“The transmit beamformer 12 is configured as a plurality of channels for generating electrical signals of a transmit waveform for each element of a transmit aperture on the transducer 14.” (Para. [0075])); 
a B-mode detector (a B-mode detector and flow estimator 22) configured to generate a sequence of B-mode images, each of the B-mode images responsive to multiple of the transmit events for each of a plurality of locations (“A sequence of volumes is acquired, such as volumes over one or more heart cycles.” (Para. [0065])); 
an image processor (24) configured to determine blood flow parameters from pattern tracking of the sequence of B-mode images (“The flow related parameters are computed and displayed with visualization of location and orientation of the flow anatomy.” (Para. [0064]), “…tracking is performed in 
a display (27) configured to generate a flow image of the blood flow parameters (“The display 27 is a CRT, LCD, plasma, projector, monitor, printer, touch screen, or other now known or later developed display device. The display 27 receives RGB or other color values and outputs an image. The image may be gray scale or color image. The image represents the region of the patient scanned by the beamformer and transducer 14.” (Para. [0085])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 10-12, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udesen et al.: High frame-rate blood vector velocity imaging using plane waves: simulations and preliminary experiments, IEEE Trans Ultrason Ferroelectr Freq Control. 2008 Aug, vol. 55 no.8, (pg. 1729-1743), in view of Wegner (US 20150080725).
Regarding claim 1, Udesen et al. teach a method for quantification of blood flow by an ultrasound system, the method comprising:
generating, by the ultrasound system scanning a heart of a patient (“The common carotid artery of a healthy 36-year-old male was scanned with the PWE method using the RASMUS scanner.” (pg. 1738, left column, full para. 3, lines 1-3, VI. Scanning of the common carotid artery)), B- mode images rd bullet), line 7, right column, line 1),”… the PWE method was used to acquire 500 speckle images from the simulations. For each vector flow image, 20 consecutive speckle images were used.” (pg. 1735, left column, full para. 1, line 1-4));
determining a flow field of two or three-dimensional velocities of the blood from the speckle response for the blood of the B-mode images (“The 2-D vector velocity of the blood is estimated using 2-D speckle tracking…The 2-D speckle tracking method uses snapshots of the blood speckle acquired at 2 different times.” (pg. 1730, left column, full para. 3 (3rd bullet), line 1-7, right column, line 1),”… the PWE method was used to acquire 500 speckle images from the simulations. For each vector flow image, 20 consecutive speckle images were used.” (pg. 1735, left column, full para. 1, line 1-4)); and
displaying a flow image as a function of the velocities of the flow field (Fig. 13 and 14 both show color vector velocity images indicating the lateral and axial distance of flow along with the velocity).
However, Udesen et al. fail to teach that the B-mode images are generated with synthetic aperture.
In the same field of ultrasound imaging, Wegner teaches (Fig. 1B) that the B-mode images are generated with synthetic aperture (“The synthetic aperture array may be comprised of one or more real beam aperture sub-arrays whose phase center is moved from sampling position to position, as shown in FIG. 1B. For example, the transducer array may be composed of multiple real aperture sub-arrays, which together in combination comprise an entire array, with the phase center of one or more of the sub-arrays moved (e.g., electronically, mechanically, or both) from sampling position to position” (Para. [0026, 0055]).

Regarding claim 3, Udesen et al. teach (Fig. 13 and 14, pg. 1740) that displaying the flow image comprises displaying flow direction (“…a whole vector velocity image was estimated from 20 speckle images, which is the same number as in the simulations. The image is shown in Fig. 13.” (pg. 1738, left column, full para. 2, lines 2-4), “The vectors show the direction and magnitude of the flow and the colors show the magnitude of the flow.” (Fig. 13 and 14 caption)).
Regarding claim 4, Udesen et al. teach (Fig. 13 and 14, pg. 1740) that displaying the flow image comprises displaying a vector field of the velocities of the flow field (“…a whole vector velocity image was estimated from 20 speckle images, which is the same number as in the simulations. The image is shown in Fig. 13.” (pg. 1738, left column, full para. 2, lines 2-4), “The vectors show the direction and magnitude of the flow and the colors show the magnitude of the flow.” (Fig. 13 and 14 caption)).
Regarding claim 10, Udesen et al. teach (pg. 1731; Filter Design) that determining comprises spatially filtering the each of the B-mode images with a linear or non-linear filter (“The factor ejπ(f/fs)N in the denominator in (4) is applied to remove the linear phase resulting from the time delay of N/2 in (2). Correspondingly, e−jπ(f/fs)L is applied to generate a phase that agrees with the filter, which has a delay of L/2 samples.” (pg.1731, left column, C. Filter Design, lines 5-9), “The FIR filter, which minimizes the error between the obtained spectrum and the desired spectrum in the least squares sense…” (pg. 1731, right column, lines 2-4, C. Filter Design)). Note that an FIR filter is a linear filter.
Regarding claim 11, Udesen et al. teach (Fig. 1, 4 and 5) that the filter comprises a graph-based filter (i.e. FIR filter). The filter is used on the B-mode images that are based on the comparison of methods/ plots shown in Fig. 5. Fig. 5 shows the axial and lateral intensity curves for the preferred method. With the preferred parameters determined from the graph, the B-mode images are filtered to 
Regarding claim 12, Udesen et al. teach that determining comprises determining the velocities at a resolution of the B-mode images, and wherein displaying comprises displaying with the flow image having the resolution of the B-mode images for flow information (“The resolution is seen to be improved significantly for the PWE method compared with the conventional PSF. The improvement in resolution is due to the smaller aperture used in conventional B-mode imaging where 64 transducer elements were used to create each line in the image.” (pg. 1734, left column, full para. 3, B. PSF Experiment with RASMUS), “For each parameter in the parameter space, the PWE method was used to acquire 500 speckle images from the simulations. For each vector flow image, 20 consecutive speckle images were used.” (pg. 1735, left column, full para. 1, lines 1-4)). Note that, the method used for improved resolution is the PWE method and the PWE method was used to acquire the B-mode speckle images which are what the vector flow images are derived from.
Regarding claim 16, Udesen et al. teach a method for quantification of blood flow by an ultrasound system, the method comprising:
generating, by the ultrasound system scanning a heart of a patient (“The common carotid artery of a healthy 36-year-old male was scanned with the PWE method using the RASMUS scanner.” (pg. 1738, left column, full para. 3, lines 1-3, VI. Scanning of the common carotid artery)), B- mode images (Fig. 6. B-mode images of a point obtained with the RASMUS scanner);
determining a flow field of two or three-dimensional velocity vectors of the blood from the B-mode images (“The 2-D vector velocity of the blood is estimated using 2-D speckle tracking…The 2-D speckle tracking method uses snapshots of the blood speckle acquired at 2 different times.” (pg. 1730, left column, full para. 3 (3rd bullet), line 1-7, right column, line 1),”… the PWE method was used to 
displaying a flow image as a function of the velocity vectors (Fig. 13 and 14 both show color vector velocity images indicating the lateral and axial distance of flow along with the velocity).
However, Udesen et al. fail to teach that the B-mode images are generated with multi-transmit, coherent image formation. 
In the same field of ultrasound imaging, Wegner teaches (Fig. 1B-D) that the B-mode images are generated with multi-transmit, coherent image formation (“FIGS. 1C and 1D show diagrams of exemplary composite ultrasound transmit and/or receive beams generated by a transducer array that forms a synthetic aperture beam from multiple transmitting and/or receiving positions.” (Para. [0008]), “…a synthetic aperture ultrasound technique, a single or multiple transducer elements can be used to transmit a diverging wavefront at a plurality of positions across a region containing a VOI, forming an effective aperture covering the full image region. FIG. 1B shows a diagram of an ultrasound beam generated by transducer arrays whose phase centers are moved in successive positions to form a synthetic aperture beam in ultrasound imaging.” (Para. [0027, 0055]). Fig. 8 shows a block diagram of an exemplary wave-number algorithm for wideband, spread-spectrum, noise-like, coherent synthetic aperture image formation.
It would be obvious to one skilled in the art before the effective filing date to modify the method of modified Udesen et al. by using multi-transmit, coherent image formation, as taught by Wegner, in order to improve the quality of the ultrasound images and enable the focusing on a point in the target region (Para. [0025]).
Regarding claim 19, Udesen et al. teach determining  the velocity vectors comprises determining the velocity vectors at a resolution of the B-mode images, and wherein displaying comprises displaying with the flow image with flow information at the resolution of the B-mode images .
Claim 2, 5, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udesen et al.: High frame-rate blood vector velocity imaging using plane waves: simulations and preliminary experiments, IEEE Trans Ultrason Ferroelectr Freq Control. 2008 Aug, vol. 55 no.8, (pg. 1729-1743), in view of Wegner (US 20150080725) as applied to claim 1 above, and further in view of Pedrizetti et al. (US 20080269611).
Regarding claim 2, modified Udesen et al. teach the method set forth above, including generating the B-mode images with synthetic aperture, but fails to teach combining data from multiple transmit events for each location represented by each of the B-mode images.
In the same field of flow characterization using ultrasound, Pedrizetti et al. teach combining data from multiple transmit events for each location represented by each of the B-mode images (“The flow is determined over a period. Different flow values for a given spatial location are determined for different times. For example, flow is determined over at least a portion of a heart cycle, such as detecting the flow values for at least an entire heart cycle. Flow values over multiple cycles may be combined or averaged, such as averaging flow values representing a same time relative to the repeating heart cycle.” (Para. [0023]), “For example, a plurality of B-mode scans is performed. Different regions are tracked using speckle, contrast agents, or features to determine offset or change in position. The 
It would be obvious to one skilled in the art before the effective filing date to modify the method of modified Udesen et al. by combining data from multiple transmit events for each location represented by each of the B-mode images, as taught by Pedrizetti et al., in order to confirm the accuracy of the flow values (Para. [0028]).
Regarding claim 5, modified Udesen et al. teach the method set forth above but fails to teach that displaying the flow image comprises displaying a vortex or vortex size and shape derived from the flow field. 
In the same field of flow characterization using ultrasound, Pedrizetti et al. teach (Fig. 4) displaying a vortex or vortex size and shape derived from the flow field (“The average or steady streaming vorticity is color mapped with shades of blue representing counter clockwise vorticity and shades of red representing clockwise vorticity. Arrows at regular, sparse locations are superimposed to represent the steady streaming velocity vectors (trajectories). Lines in the flow field are streamlines of the steady streaming velocity. The fundamental left ventricular vortex is well visible as indicated by the streamlines, trajectories, and color.” (Para. [0043])).
It would be obvious to one skilled in the art before the effective filing date to modify Udesen et al. by displaying a vortex, as taught by Pedrizetti et al., in order to identify the curl and different direction of the velocity field. 
Regarding claim 13, modified Udesen et al. teach the method set forth above, including that the flow images has the resolution of the B-mode images, but fails to teach that displaying comprises displaying curl of the flow field mapped to color as the flow image.

It would be obvious to one skilled in the art before the effective filing date to modify the method of modified Udesen et al. by displaying curl of the flow field mapped to color as the flow image, as taught by Pedrizetti et al., in order to emphasize the different directions of movement and better visualize the features of the flow (Para. [0042]). 
Regarding claim 14, modified Udesen et al. teach the method set forth above, including that the flow images have the resolution of the B-mode images, but fails to teach that displaying comprises displaying divergence of the flow field mapped to color as the flow image.
In the same field of flow characterization using ultrasound, Pedrizetti et al. teach (Fig. 4) displaying divergence of the flow field mapped to color as the flow image (“The average or steady streaming vorticity is color mapped with shades of blue representing counter clockwise vorticity and shades of red representing clockwise vorticity. Arrows at regular, sparse locations are superimposed to represent the steady streaming velocity vectors (trajectories). Lines in the flow field are streamlines of the steady streaming velocity. The fundamental left ventricular vortex is well visible as indicated by the streamlines, trajectories, and color.” (Para. [0043])). Fig. 4 shows the vectors moving in their different directions (i.e. curl/divergence) as well as a color map corresponding to the direction of movement.

Regarding claim 15, modified Udesen et al. teach the method set forth above but fails to teach that displaying the flow image with sizes and shapes of vortices indicated in the flow image. 
In the same field of flow characterization using ultrasound, Pedrizetti et al. teach (Fig. 4) displaying the flow image with sizes and shapes of vortices indicated in the flow image (“The average or steady streaming vorticity is color mapped with shades of blue representing counter clockwise vorticity and shades of red representing clockwise vorticity. Arrows at regular, sparse locations are superimposed to represent the steady streaming velocity vectors (trajectories). Lines in the flow field are streamlines of the steady streaming velocity. The fundamental left ventricular vortex is well visible as indicated by the streamlines, trajectories, and color.” (Para. [0043]), “In act 44, a characteristic of a vortex is extracted. The location, size, shape, strength, or combinations thereof are determined for one or more vortices. The characteristics are extracted from the flow.” (Para. [0050]), In act 46, the characteristic of the vortex is output. The output is to memory or displayed to the user. For example, one or more characteristics of each vortex are output as text on, over, or adjacent to the image generated in act 40. The vortex may be highlighted or a vortex indication overlaid on the image based on the characteristics. For example, different color mapping, shading, or a graphic highlight the vortex relative to other locations in the image is provided.” (Para. [0054])).
It would be obvious to one skilled in the art before the effective filing date to modify Udesen et al. by displaying sizes and shapes of vortices, as taught by Pedrizetti et al., in order to identify the characteristics of the flow field and the vortices (Para. [0050]). 
Regarding claim 17, modified Udesen et al. teach the method set forth above but fail to teach that generating comprises generating with transmit aperture synthesis or harmonic imaging using multiple transmit events to generate each of the B-mode images.
In the same field of ultrasound imaging, Pedrezetti et al. teach generating with harmonic response imaging (“Any contrast agent imaging technique may be used, such as B-mode imaging, harmonic response imaging, loss of correlation imaging, cubic fundamental imaging, or Doppler imaging.” (Para. [0025]), “In act 38, a first harmonic flow field is calculated. The first pulsatile harmonic, .omega..sub.1(x), of the Fourier series represents, hierarchically, another flow field. The first harmonic synthesizes the information over the heartbeat or other period. The first harmonic corresponds to the fundamental pulsatile contribution. For static information, the magnitude of the first harmonic component of the Fourier series is calculated for each spatial location.” (Para. [0034])) using multiple transmit events to generate each of the B-mode images (“…the image is generated as a function of the first harmonic or another measure of unsteadiness. The image represents pulsatility over the period. The first and higher harmonics contain fundamental information about the pulsatility of the vortex structures. The image is static, but multiple images may be created for sequential periods with or without overlap.” (Para. [0041])).
It would be obvious to one skilled in the art before the effective filing date to modify the method of modified Udesen et al. by using harmonic imaging using multiple transmit events to generate each of the B-mode images, as taught by Pedrizetti et al., in order to provide useful flow information and help identify the vortex (Abstract).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udesen et al.: High frame-rate blood vector velocity imaging using plane waves: simulations and preliminary experiments, IEEE Trans Ultrason Ferroelectr Freq Control. 2008 Aug, vol. 55 no.8, (pg. 1729-1743), in view of Wegner  as applied to claim 1 above, and further in view of Falahatpisheh et al. (US 20160140730).
Regarding claim 18, modified Udesen et al. teach the method set forth above, including that the images are B-mode images, but fail to teach that generating comprises generating the B-mode images including speckle for response from the blood and without contrast agents.
In the same field of ultrasound particle tracking, Falahatpisheh et al. teach generating the images including speckle for response from the blood and without contrast agents (“Some embodiments relate to an ultrasound-based, volumetric echocardiographic particle image velocimetry technique that robustly acquires blood flow dynamics in three spatial dimensions and in real time using blood natural speckles, without any need for intravenous (IV) contrast.” (Para. [0087]), “Instead of using a contrast agent, blood speckles are used as tracer particles for in-vivo data provided by GE Vingmed Ultrasound.” (Para. [0089]))
It would be obvious to one skilled in the art before the effective filing date to modify the method of modified Udesen et al. by generating the images including speckle for response from the blood and without contrast agents, as taught by Falahatpisheh et al., in order to provide a safer and more effective method (contrast-agent free) for populations where contrast agents have not been highly tested (Para. [0092]).
Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udesen et al.: High frame-rate blood vector velocity imaging using plane waves: simulations and preliminary experiments, IEEE Trans Ultrason Ferroelectr Freq Control. 2008 Aug, vol. 55 no.8, (pg. 1729-1743), in view of Wegner (US 20150080725) as applied to claim 1 above, and further in view of Gao et al.: Left ventricular 2D flow pattern estimation of the heart by combining speckle tracking with Navier-Stokes based regularization, IEEE International Ultrasonics Symposium Proceedings. 2010 October, (pg. 1068-1071).
Regarding claim 6, modified Udesen et al. teach the method set forth above but fail to teach that determining comprises iteratively optimizing as a function of first and second energy terms, the first energy term comprising pattern tracking and the second energy term comprising a prior model of flow based on fluid dynamics in heart structure for the heart of the patient.
In the same field of flow characterization, Gao et al. teach (Eq. 1) iteratively optimizing as a function of first and second energy terms, the first energy term comprising pattern tracking and the second energy term comprising a prior model of flow based on fluid dynamics in heart structure for the heart of the patient (“…prior information on this vector field was introduced by taking the physical properties of an incompressible Newtonian fluid into account. Hereto, the difference between the regularized velocity field u and its initial estimate u0 was added as a force (i.e. closeness term) to the Navier-Stokes equation (enforcing the spatio-temporal smoothness of the flow, i.e. the smoothness term) of the whole image domain Ω: ʃΩ{ λ(u-u0)|-|ρ                        
                            
                                
                                    
                                        
                                            ∂
                                            u
                                        
                                        
                                            ∂
                                            t
                                        
                                    
                                    +
                                    u
                                    ⋅
                                    ∇
                                    u
                                
                            
                            +
                            u
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            u
                            +
                            ∇
                            P
                        
                    |} dx…This approach was implemented by adding the closeness term as an external force to a finite difference solver of the Navier-Stokes equations” (pg. 1069, right column, C. Regularization, full para. 1, lines 1-14)). Note that, u corresponds to the first energy term referencing pattern tracking (i.e. data derived from the B-mode images) and u0 corresponds to the second energy term referencing the initial estimate or prior information on the Newtonian fluid (i.e. the prior model). Also, note that finite difference solver corresponds to optimization as the function fill be iterated until the optimal solution is reached.
It would be obvious to one skilled in the art before the effective filing date to modify the method of modified Udesen et al. by iteratively optimizing as a function of first and second energy terms, the first energy term comprising pattern tracking and the second energy term comprising a prior model of flow based on fluid dynamics in heart structure for the heart of the patient, as taught by Gao et al., in order to find the optimal function to be used and take into account pattern tracking when fitting the vectors to previous data.
Regarding claim 7, modified Udesen et al. teach the method set forth above but fail to teach that determining comprises iteratively optimizing as a function of first and second energy terms, the first energy term comprising pattern tracking and the second energy term comprising smoothing term (“…prior information on this vector field was introduced by taking the physical properties of an incompressible Newtonian fluid into account. Hereto, the difference between the regularized velocity field u and its initial estimate u0 was added as a force (i.e. closeness term) to the Navier-Stokes equation (enforcing the spatio-temporal smoothness of the flow, i.e. the smoothness term) of the whole image domain Ω: ʃΩ{ λ(u-u0)|-|ρ(∂u/∂t+u⋅∇u)+u∇^2 u+∇P|} dx…This approach was implemented by adding the closeness term as an external force to a finite difference solver of the Navier-Stokes equations” (pg. 1069, right column, C. Regularization, full para. 1, lines 1-14)). Note that, u corresponds to the first energy term referencing pattern tracking (i.e. data derived from the B-mode images) and u0 corresponds to the second energy term referencing the smoothness term with the Newtonian fluid (i.e. the prior model). Also, note that finite difference solver corresponds to optimization as the function fill be iterated until the optimal solution is reached.
It would be obvious to one skilled in the art before the effective filing date to modify the method of modified Udesen et al. by iteratively optimizing as a function of first and second energy terms, the first energy term comprising pattern tracking and the second energy term comprising a smoothing term, as taught by Gao et al., in order to find the optimal function to be used and enforce the spatio-temporal smoothness of the flow (pg. 1069, right column, C. Regularization, full para. 1, lines 4-8).
Regarding claim 8, modified Udesen et al. teach the method set forth above but fail to teach that determining comprises iteratively optimizing as a function of the first energy term, the second energy term, and a third energy term, the third energy term comprising a prior model of flow based on fluid dynamics in heart structure for the heart of the patient.
⋅∇u)+u∇^2 u+∇P|} dx) , the derivative term of u corresponds to the third energy term that also references the prior model (i.e. Newtonian fluid/initial estimate). 
It would be obvious to one skilled in the art before the effective filing date to modify the method of modified Udesen et al. by iteratively optimizing as a function of the first energy term, the second energy term, and a third energy term, the third energy term comprising a prior model of flow based on fluid dynamics in heart structure for the heart of the patient, as taught by Gao et al., in order to find the optimal function to be used and take into account pattern tracking when fitting the vectors to previous data.
Regarding claim 9, modified Udesen et al. teach the method set forth above but fails to teach that optimizing the function comprises optimizing with the function including regularizing weights that vary as a function of location.
In the same field of flow characterization, Gao et al. teach (Eq. 1) optimizing with the function including regularizing weights that vary as a function of location (“In order to regularize the estimated velocity field u0, prior information on this vector field was introduced by taking the physical properties of an incompressible Newtonian fluid into account…ʃΩ{ λ(u-u0)|-|ρ                        
                            
                                
                                    
                                        
                                            ∂
                                            u
                                        
                                        
                                            ∂
                                            t
                                        
                                    
                                    +
                                    u
                                    ⋅
                                    ∇
                                    u
                                
                            
                            +
                            u
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            u
                            +
                            ∇
                            P
                        
                    |} dx where ∇ is the nabla operator, ρ presents the mass density of blood, P is the pressure and λ is a regularization scalar.” (pg. 1069, right column, C. Regularization, full para. 1, lines 1-11)).
It would be obvious to one skilled in the art before the effective filing date to modify the method of modified Udesen et al. by optimizing with the function including regularizing weights that vary as a function of location, as taught by Gao et al., in order to correlate the pattern tracking between frames by regularizing the initial motion with the physical characteristics (pg. 1068, right column, full . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hansen et al.: Vector velocity estimation of blood flow – A new application in medical ultrasound, Ultrasound, 2017 November, vol. 25 no.4, (pg. 189-199). Speckle tracking and, vector flow imaging, and synthetic aperture flow are all key components of this publication and very similar to the present application; therefore, it is regarded a relevant prior art.
Daigle et al. (US 20090326379) refers to high frame rate quantitative Doppler Flow Imaging using unfocused transmit beams. The subject matter contained in this publication is similar to that of the present application; therefore, it is regarded as relevant prior art.
Yu et al. (US 20150141832) refers to an apparatus for ultrasound flow vector imaging and methods thereof. The subject matter contained in this publication including B-mode images containing blood speckle is similar to that of the present application; therefore, it is regarded as relevant prior art.
Georgescu et al. (US 20160228190) refers to three-dimensional quantitative heart hemodynamics in medical imaging. The subject matter contained in this publication including a function based three-dimensional (3D) plus time (3D+t) assessment of flow patterns is similar to that of the present application; therefore, it is regarded as relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.C./               Examiner, Art Unit 3793        


/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793